Citation Nr: 0521445	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  04-19 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





FINDINGS OF FACT

1.  The veteran served on active duty from August 1974 to 
August 1978.

2.  On July 18, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2003, the RO denied entitlement to an allowance for 
automobile and adaptive equipment or adaptive equipment only.  
This claim was denied by letter dated July 17, 2003.  The 
veteran submitted a notice of disagreement with this decision 
in April 2004.  A statement of the case was issued in May 
2004, and the veteran submitted a substantive appeal later 
that same month.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact 



or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The appeal is dismissed.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


